TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00629-CV


                  Derrick Woodfin, Shawn Johnson-Woodfin, Appellants

                                              v.

                       Alicia Cieslewicz, Randall Cieslewicz, Appellees


           FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
      NO. 21-1354-CC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              This appeal, cause number 03-21-00629-CV, is a duplicate of an appeal that was

subsequently filed in this Court and mistakenly docketed as cause number 03-21-00639-CV.

Because the record has now been filed in 03-21-00639-CV, we hereby dismiss this duplicate

appeal.



                                            __________________________________________
                                            Chari L. Kelly Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed

Filed: March 3, 2022